 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of June 15, 2018 (the “Agreement”), by and
between Iconix Brand Group, Inc., a Delaware corporation (the “Company”), and
Peter Cuneo (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on an interim basis, pursuant to the terms as provided
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1. Engagement of Executive; Duties. During the Term (as hereinafter defined in
Section 3 below), the Executive shall have the title of Interim Chief Executive
Officer of the Company, and shall have the authorities, duties and
responsibilities customarily exercised by an individual serving in these
positions in a corporation of the size and nature of the Company and such other
authorities, duties and responsibilities as may be from time to time delegated
to him by the Board of Directors of the Company (the “Board”). The Executive
shall faithfully and diligently discharge his duties hereunder and use his best
efforts to implement the policies established by the Company. The Executive
shall report to the Board.

 

2. Time. The Executive shall devote substantially all of his professional time
to the business affairs of the Company, provided, that the Executive may devote
reasonable time to the matters set forth on Schedule I attached hereto.

 

3. Term. The Executive’s engagement shall commence effective June 15, 2018 (the
“Commencement Date”) and, subject to the earlier termination of this Agreement
pursuant to Section 5 hereof, shall continue until September 15, 2018 (the
“Term”).

 

4. Compensation.

 

(a)Base Salary.

 

Executive's base salary for the Term will be at the rate of $83,333 per month.
The salary paid hereunder will be paid in accordance with the Company's payroll
practices and policies then in effect (the salary set forth herein shall be
referred to as the “Base Salary”).

 

(b)Bonus.

 

Executive shall not be eligible to receive any bonus in connection with his
employment hereunder.  

 



 

 

 

(c)Equity Awards.

 

Promptly following the Commencement Date, the Company shall issue to Executive,
under the Company’s Amended and Restated 2016 Omnibus Incentive Plan, 50,000
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”). All shares issued hereunder will vest immediately upon issuance and
shall be subject to restrictions on transfer under the Federal securities laws
and the Company’s Insider Trading Policy.

 

(d)Fringe Benefits.

 

Executive shall be added or continued, as the case may be, as an insured under
the Company's officers and directors insurance and all other polices which
pertain to officers and/or directors of the Company.

 

(e)Reimbursement of Expenses.

 

The Company shall pay to Executive the reasonable expenses incurred by him in
the performance of his duties hereunder, including, without limitation, expenses
related to cell phones, blackberrys and laptop computers and such other expenses
incurred in connection with business related travel or entertainment in
accordance with the Company’s policies, or, if such expenses are paid directly
by the Executive, the Company shall promptly reimburse the Executive for such
payments, provided that the Executive (i) properly accounts for such expenses in
accordance with the Company’s policies and (ii) has received prior approval by
the Board for major expenses.

 

5. Termination of Employment.

 

(a)General.  The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:

 

(1) Death or Disability. The Executive’s employment under this Agreement shall
terminate upon his death or disability, as determined by the Board in good
faith.

 

(2) Good Reason. The Executive may terminate his employment under this Agreement
for Good Reason at any time on or prior to the 30th day after the occurrence of
the Good Reason event. For purposes of this Agreement, “Good Reason” shall mean
the failure by the Company to timely comply with its material payment
obligations contained in this Agreement; provided, however, that, within five
(5) days of such event having occurred, the Executive shall have provided the
Company with written notice that such event has occurred and afforded the
Company twenty (20) days to cure the same.

 

(3) Without Good Reason. The Executive may voluntarily terminate his employment
under this Agreement without Good Reason upon written notice by the Executive to
the Company at least thirty (30) days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (b) below)).

 



2 

 

 

(4) Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board:

 

(i)the willful and continued failure by the Executive to attempt in good faith
to substantially perform his obligations under this Agreement (other than any
such failure resulting from the Executive’s incapacity due to a disability, as
determined by the Board in good faith); provided, however, that the Company
shall have provided the Executive with written notice that such actions are
occurring and the Executive has been afforded at least twenty (20) days to cure
same;

 

(ii)the indictment of the Executive for, or his conviction of or plea of guilty
or nolo contendere to, a felony or any other crime involving moral turpitude or
dishonesty;

 

(iii)the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations or a violation of the Company’s Code of Conduct or other written
policies) that is injurious to the Company, monetarily or otherwise; or

 

(iv)the Executive’s willfully engaging in misconduct other than in the
performance of his duties for the Company (including engaging, directly or
indirectly in activities deemed by the Board to be competitive with the business
activities conducted by the Company, soliciting or hiring any employee,
customer, licensor or licensee of the Company, or engaging in theft, fraud,
embezzlement, and securities law violations) that is materially injurious to the
Company or, in the good faith determination of the Board, is potentially
materially injurious to the Company, monetarily or otherwise.

 

For purposes of this Section 5(a)(4), no act, or failure to act, on the part of
the Executive shall be considered “willful,” unless done, or omitted to be done,
by him in bad faith and without reasonable belief that his action or omission
was in, or not opposed to, the best interest of the Company (including
reputationally).

 

(5) Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive.

 

(6) Hiring of Permanent Chief Executive Officer. The Company may terminate the
Executive’s employment under this Agreement immediately upon written notice by
the Company to the Executive stating that a permanent Chief Executive Officer
has been hired.

 

(b)Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement.

 

For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and the date such termination shall take effect
(“Date of Termination”).

 



3 

 

 

(c)Compensation Upon Termination.

 

(i)Termination for Cause or without Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason, the Executive shall receive from the Company: (a) any earned but unpaid
Base Salary through the Date of Termination, paid in accordance with the
Company’s standard payroll practices; and (b) reimbursement for any unreimbursed
expenses properly incurred and paid in accordance with Section 4(e) through the
Date of Termination (collectively, the “Amounts and Benefits”), and the Company
shall have no further obligation with respect to this Agreement.

  

(ii)Termination without Cause or for Good Reason. If, prior to the expiration of
the Term, the Executive resigns from his employment hereunder for Good Reason or
the Company terminates the Executive’s employment hereunder without Cause (other
than a termination by reason of death or disability or upon the hiring of a
permanent Chief Executive Officer), then the Company shall (1) pay or provide
the Executive the Amounts and Benefits and (2) continue to pay the Executive’s
Base Salary through the end of the Term as if such termination had not occurred,
in accordance with the Company’s payroll practices and policies then in effect.

   

(iii)Termination upon Death or Disability.  In the event of the Executive’s
death or disability, the Company shall pay or provide the Amounts and Benefits
to the Executive’s estate or the Executive, as the case may be.

 

(iv)Termination upon Hiring of a Permanent Chief Executive Officer. If the
Executive’s employment shall be terminated by the Company upon hiring of a
permanent Chief Executive Officer pursuant to subsection (a)(6), the Company
shall (1) continue to pay the Executive’s Base Salary through the end of the
Term as if such termination had not occurred, in accordance with the Company’s
payroll practices and policies then in effect; and (2) pay or provide the
Amounts and Benefits to the Executive, and the Company shall have no further
obligation with respect to this Agreement.

 

6. Confidentiality. The Executive shall not divulge to anyone, either during or
at any time after the Term, any information constituting a trade secret or other
confidential information acquired by him concerning the Company, any subsidiary
or other affiliate of the Company, except in the performance of his duties
hereunder, including but not limited to its licensees, revenues, business
systems and processes (“Confidential Information”). The Executive acknowledges
that any Confidential Information is of great value to the Company, and upon the
termination of his employment, the Executive shall redeliver to the Company all
Confidential Information and other related data in his possession.

 



4 

 

 

7. Indemnification. The Company shall indemnify and hold harmless the Executive
against any and all expenses reasonably incurred by him in connection with or
arising out of (a) the defense of any action, suit or proceeding in which he is
a party, or (b) any claim asserted or threatened against him, in either case by
reason of or relating to his being or having been an employee, officer or
director of the Company, whether or not he continues to be such an employee,
officer or director at the time of incurring such expenses, except insofar as
such indemnification is prohibited by law or not enforceable as against public
policy. Such expenses shall include, without limitation, the fees and
disbursements of attorneys, amounts of judgments and amounts of any settlements,
provided that such expenses are agreed to in advance by the Company. The
foregoing indemnification obligation is independent of any similar obligation
provided in the Company’s Certificate of Incorporation or Bylaws, and shall
apply with respect to any matters attributable to periods prior to the date of
this Agreement, and to matters attributable to Executive's employment hereunder,
without regard to when asserted.

  

8. Miscellaneous.

 

(a)This Agreement shall be deemed to be a contract made under the laws of the
State of New York and for all purposes shall be construed in accordance with
those laws. The Company and Executive unconditionally consent to submit to the
exclusive jurisdiction of the New York State Supreme Court, County of New York
or the United States District Court for the Southern District of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby (and agree not to commence any action,
suit or proceeding relating thereto except in such courts), and further agree
that service of any process, summons, notice or document by registered mail to
the address set forth below shall be effective service of process for any
action, suit or proceeding brought against the Company or the Executive, as the
case may be, in any such court.

 

(b)Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.



  

(c)The invalidity or unenforceability of any provision hereof shall not in any
way affect the validity or enforceability of any other provision. This Agreement
reflects the entire understanding between the parties.

 

(d)This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of the
Executive by the Company and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever,
including, without limitation, the Employment Agreement, dated as of December
18, 2017, by and between the Company and Executive, which agreement is hereby
terminated as of the date hereof with no further obligation of the Company
thereunder. Any modification or termination of this Agreement will be effective
only if it is in writing signed by the party to be charged.

 



5 

 

 

(e)This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

 

9. Tax Withholding. The Company may deduct and withhold from any amounts payable
under this Agreement such federal, state, local or other taxes as are required
or permitted to be withheld pursuant to any applicable law or regulation.

 

10. Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 

To the Company:

 

Iconix Brand Group, Inc.

1450 Broadway, 3rd Floor

New York, New York 10018

Attention: Mark Friedman, Chairperson, Compensation Committee

 

With a copy in the same manner to:

 

Dechert LLP

Three Bryant Park

New York, New York 10036-6797

Attention: Naz Zilkha, Esq.

 

To the Executive:

 

Peter Cuneo

1450 Broadway, 3rd Floor

New York, New York 10018

 



6 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
15th day of June, 2018.



 

Iconix Brand Group, Inc.


 

  Executive       By:   /s/ Mark Friedman   /s/ Peter Cuneo  

Mark Friedman

Chairperson, Compensation Committee 

  Peter Cuneo

 



 



7 

